Citation Nr: 1212022	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-25 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for the service-connected shin splints of the left lower extremity. 

2.  Entitlement to an increased (compensable) disability rating for the service-connected shin splints of the right lower extremity. 



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to February 1998, September 2001 to July 2002, and from February 2003 to May 2004. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In September 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of her testimony is associated with the claims file. 

In a December 2010 decision, the Board granted an increased (compensable) rating to 30 percent for the service-connected headaches.  The issues of entitlement to compensable ratings for the service-connected shin splints of the left and right lower extremities were remanded for additional development of the record.  


FINDINGS OF FACT

1.  Throughout the entire period of time that is covered by this claim, the Veteran's left shin splints disability is manifested by complaints of pain and tenderness which can be rated by analogy to moderate muscle damage of Muscle Group XI, but with no findings of joint involvement, and no malunion of the tibia or fibula.  

2.  Throughout the entire period of time covered by the claim, the Veteran's right shin splints disability is manifested by complaints of pain and tenderness which can be rated by analogy to moderate muscle damage of Muscle Group XI, but with no findings of joint involvement, and no malunion or nonunion of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating, but no higher, for the service-connected left shin splints have been more nearly approximated during the entire period of time covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.20, 4.21, 4.40, 4.56, 4.73, Diagnostic Code 5311 (2011).

2.  The criteria for the assignment of a 10 percent rating, but no higher, for the service-connected right shin splints have been more nearly approximated during the entire period of time that is covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.20, 4.21, 4.40, 4.56, 4.73, Diagnostic Code 5311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in March 2007.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter notified the Veteran of the type of evidence necessary to substantiate a claim for an increased rating.  The March 2007 letter also explained how disability ratings are assigned and it explained how effective dates are determined, in compliance with the holding in Dingess.  

The Veteran provided testimony and some additional written evidence at a personal hearing in September 2010.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  The matter was remanded in December 2010 to afford the Veteran another VA examination to obtain a clear picture as to the symptoms and severity associated with the service-connected bilateral shin splints.  The examination was held in January 2011 and it is adequate, to the extent possible, as it is based on a review of the history, a physical examination (to the extent allowed by the Veteran), and as information was provided that is sufficient to allow the Board to render an informed determination.  The examiner was requested to provide an orthopedic examination of the ankles and knees, but the report notes that the Veteran refused that portion of the examination.  

The remand directives also instructed the RO to obtain private records identified by the Veteran at her personal hearing before the undersigned in September 2010.  The RO sent a letter to the Veteran in December 2010 requesting authorization from the Veteran to obtain the records the records that she identified, but she never provided the necessary authorization to obtain those records.  Importantly, VA's duty to assist is not a one-way street.  If the Veteran wishes help, she cannot passively wait for it in those circumstances where her own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991).

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Ratings

The Veteran seeks compensable ratings for her service-connected bilateral shin splints.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If, as is the case here, a Veteran has an unlisted disability, it will be rated by analogy under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In conjunction with her claim for increase, the Veteran was afforded a VA examination in March 2007.  At that examination, the Veteran reported that she developed stress fractures of both the tibial bones as a result of jogging during physical training in October 2001.  She was reportedly treated with physical therapy for 6 months and wore orthotics in both shoes, and was placed on limited duty assignments until discharge in 2005.  The Veteran reported pain in her shins that was sharp and constant, and present all the time.  She rated the pain as a 7 on a scale of 0 to 10.  She denied weakness, stiffness or swelling in both lower extremities.  There was no joint involvement in either lower extremity.  Flare-ups occurred when driving more than 20 minutes, standing more than a half hour, and when walking in excess of a half mile.  During a flare, her pain went to an 8 or 9.  Alleviating factors during flares included taking pain medication and staying off her feet for at least two hours.  She also wore orthotics in her shoes.  

Her pain medication helped somewhat (she could not recall the name or dose).  The Veteran did not use any other assistive devices such as crutches, braces, or canes.  

Objectively, the Veteran had mild tenderness in the mid-tibial shaft.  The tenderness measured 4 cm in vertical length.  There was no erythema or edema in the right lower extremity.  

On the left, she had mild to moderate tenderness in the mid-tibial shaft which measured 10 cm in vertical length.  There was no edema or erythema present in the left lower extremity.  The range of motion was normal in both knee joints.  Her gait was normal.  There was no joint involvement in either lower extremities.

According to the Veteran, x-rays of both the right and left tibia were negative for fractures.  

The Veteran's shin splints do not limit her activities of daily living, but her occupation is somewhat limited in that she cannot stand for more than two hours.  At the time of the examination, the Veteran was a pre-dental student and she worked for the department of motor vehicles for data entry in customer service.  She had been with that job for three years.  After standing for two hours, she has to rest 20 minutes.  She also has to switch positions with co-workers to assist her in her job when she is in pain.  

The diagnosis was bilateral shin splints, left lower extremity worse than the right, mild to moderately active at the time of the examination.  

At examination in July 2008, the findings were similar to the earlier examination in March 2007 with regard to the type of pain, although she reported subjective complaints of only intermittent pain, as opposed to constant pain.  The pain was described as moderate pain of both shins, occurring two times weekly in both shins, lasting three hours in duration.  Additionally, the Veteran reported that she did not have flare-ups, another difference between the two examinations.  

As with the previous examination, the Veteran denied surgery.  She denied any weakness, stiffness, swelling or heat.  The Veteran denied redness, drainage and instability.  The Veteran also denied any locking or abnormal motion.  

The Veteran reported difficulty with prolonged standing and walking for more than 8 hours and running for more than a half hour due to bilateral shin pain as it related to her occupation as an exam technician and also with regard to activities of daily living.  The Veteran reported that she took Tylenol for relief of the pain. 

There were no constitutional signs of bone disease, and the Veteran walked without the use of crutches or braces.  Her gait was normal.  

Examination of both shins revealed no obvious evidence of deformity, angulation, false motion, shortening or intraarticular involvement.  There was no evidence of malunion, nonunion, loose motion, or false joint.  There was minimal, or mild tenderness noted along the distal third of both shins bilaterally, but there was no drainage, no edema, no pain on motion, no weakness, no redness, and no heat.  

The impression was bilateral shin splints, mildly active at the time of the examination.  

At her personal hearing before the undersigned in September 2010, the Veteran testified that she took Motrin for pain, and wore orthotics.  She also testified that she was treated privately, and was in physical therapy for the shin splints three times per month.

The Veteran testified that her occupation was affected by the shin splints because it involved standing outside.  She reportedly gave road tests at the DMV which involved standing on concrete, getting in and out of vehicles, and dealing with humid and damp weather on occasion, which also affected her pain level.  

The Veteran reported that she had lateral instability a couple of times per week, usually in cold or damp weather, or if she was really busy.  

The Veteran indicated that she would obtain and submit private treatment records from her private provider.  

In December 2010, the matter was remanded to afford the Veteran another VA examination.  The remand directives stated that the Veteran's examination should determine whether there is any limitation of motion of the knee, ankle or other disability of the knee, ankle or muscle impairment associated with the service-connected shin splints.  The examiner was also directed to determine whether she had lateral instability as a result of the shin splints.  

The examination was held in January 2011, and it was essentially the same as the previous examination from 2008.  The examiner reviewed the claims file, and noted the same history with regard to the onset of the Veteran's shin splints as noted above.  The Veteran reported moderate, intermittent pain of both shins, which occurred several times per day, 45 minutes in duration.  She denied any weakness, stiffness, swelling, heat, redness, drainage, instability, joint involvement, locking or other abnormality.  The Veteran continued to take Tylenol for pain.  The Veteran's gait continued to be normal.  As with the previous examination, physical findings were essentially negative.  There was no obvious deformity, no angulation, no false motion, no shortening, no intraarticular involvement, no nonunion, no loose motion, and no false joint.  Likewise, there was no drainage, no edema, no weakness, no redness, and no heat.  There was no joint involvement.  There was mild tenderness noted along the mid third aspect of both shins.  

Significantly, the examiner acknowledged that the examination was to include a determination as to whether there was any limitation of motion of the knee or ankle or any disability of the knee or ankle muscles as a result of the Veteran's shin splints.  At the time of the examination, the Veteran had no complaints with regard to the knees or ankles and stated she had no muscle complaints as well.  According to the examiner, the Veteran declined and refused an orthopedic examination of both knees and ankles, and also refused a muscles examination.  

The diagnosis was bilateral shin splints.  With regard to functional impairment, the Veteran had difficulty standing and walking, as noted in the previous examination.  The examiner noted that the diagnosis was justified for a bilateral shin condition.  

The RO has rated the Veteran's shin splints as noncompensable by analogy to Diagnostic Code 5262, which pertains to impairment of the tibia and fibula.  However, as will be explained further below, the Veteran does not experience impairment of the tibia and fibula manifested by malunion with knee or ankle disability or nonunion.  Accordingly, the Board has determined that the Veteran's disability picture is more appropriately rated under Diagnostic Code 5311.  

Muscle injuries are evaluated under diagnostic codes set forth in 38 C.F.R. § 4.73 (2011).  The flexor digitorum longus muscle is in Muscle Group XI.  See 38 C.F.R. § 4.73  (Diagnostic Code 5311).  Muscle Group XI encompasses the posterior and lateral crural muscles and the muscles of the calf.  The functions of these muscles include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  Id.  Under Diagnostic Code 5311, slight muscle damage warrants a noncompensable rating.  The next higher, 10 percent rating is assigned for moderate muscle damage.  Higher ratings under this diagnostic code contemplate more severe injuries to the muscle.  See, e.g., 38 C.F.R. § 4.56 (2011).  

A slight muscle disability results from a simple wound of muscle without debridement or infection.  History and complaint include service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of 38 C.F.R. § 4.56.  Objective findings include minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 

A moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate muscle disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings of a moderate muscle disability include entrance and (if present) exit scars, small or linear, indicative of short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56 (d)(2).  

A moderately severe muscle disability is a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history consistent with this type of injury should include hospitalization for a prolonged period of treatment of the wound, with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination and uncertainty of movement, and, if present, evidence of inability to keep up with work requirements.  Objective findings would include entrance and (if present) exit scars indicating a track of a missile through one or more muscle groups.  Objective findings would also include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

A severe muscle disability results from through and through or deep penetrating wound due to high-velocity missile, or large multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaints are similar to those required for a moderately severe disability, but in aggravated form.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function; X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to a long bone; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing muscle group; atrophy of muscle groups not in the track of the missile; and induration or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d). 

Each of the above examinations has described the Veteran's shin splints as causing pain, particularly on use.  The examiners have specifically indicated that the Veteran has active shin splints bilaterally.  Given the Veteran's level of pain, a minimum compensable rating is warranted; thus, when rated by analogy to Muscle Damage under Diagnostic Code XI, the severity of the Veteran's right and left shin splints more nearly approximate, by analogy, moderate muscle damage, but not more, pursuant to Diagnostic Code 5311.  Based on these findings, a 10 percent for moderate muscle damage is assigned for the right and left shin splints.  

As noted above, the RO rated the shin splints by analogy pursuant to impairment of the tibia and fibula under 38 C.F.R. § 4.71, Diagnostic Code 5262.  Diagnostic Code 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a , Diagnostic Code 5262.  

In this case, the evidence does not show malunion or nonunion of the tibia, nor does it show any disability of either knee or ankle that is a manifestation of the shin splints.  The examiner was requested by the RO to examine the ankles and knees, but the Veteran denied any complaints in these joints, and refused examination of the knees and ankles.  As such, it remains unclear as to whether the Veteran has actual disability of the knees or ankles, although it appears unlikely, given that the Veteran denied any complaints in this regard.  However, the Veteran did testify at her personal hearing in September 2010 that she had instability in her knees.  This testimony, however, is inconsistent with the findings noted on the three VA examinations of record.  The most recent examination in January 2011, for example, states that the Veteran denied instability and subluxation of either knee.  The examiner in 2007 reported there was no joint involvement.  While the Veteran's reported symptoms of instability have been considered and these are competent, credible and probative, the assessment of whether she has instability as a manifestation of her shin splints as opposed to another cause requires medical expertise.  While the evidence shows that she training in the dental field, there is no indication that she has medical knowledge concerning the diagnosis and etiology of knee disorders.  Moreover, she did not provide any explanation during the hearing as to how reported lateral instability of the knee is a manifestation of shin splints.  Accordingly, her statements are not considered competent and probative as to the matter of whether she has a knee disability as a manifestation of the service-connected disability.  

In sum, without evidence of any impairment of either knee or either ankle, the criteria for a compensable rating under Diagnostic Code 5262 are not more nearly approximated.  

Other diagnostic codes by which the Veteran's shin splints may be analogously rated include DCs 5260 and 5261, which pertain to limitation of knee flexion and extension, DC 5271, which pertains to limitation of motion of the ankle, and DC 5311 which pertains to injuries of Muscle Group XI. 

Diagnostic Codes 5256 (anklylosis of the knee), 5257 (other impairment of the knee), 5258 (dislocation of semilunar cartilage), 5263 (genu recurvatum), 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy) are not applicable in this instance, as the evidence does not show that the Veteran has any of these conditions.  Accordingly, DCs 5256, 5258, 5263, 5270, 5272, 5273, and 5274 cannot serve as a basis for an increased rating in this case.  Regarding diagnostic code 5257, the Board determined above that lateral instability as a manifestation of shin splints was not shown by the evidence.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  Under Diagnostic Code 5260, a zero percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5260.  Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent evaluation for marked limitation of motion of the ankle. 38 C.F.R. § 4.71a , DC 5271. 

Because the evidence of record does not show that there is limitation of motion of the leg or ankle, a compensable rating under Diagnostic Codes 5260, 5261 or 5271 is not for application in this case.  

Because shin splints do not involve a joint, a rating by analogy to tendonitis (Diagnostic Code 5024), synovitis (Diagnostic Code 5020) or periositis (Diagnostic Code 5022) would not be appropriate.  As such, shin splints are more appropriately rated pursuant to the criteria under 38 C.F.R. § 4.73 for muscle injury, rather than to the disabilities involving joints pursuant to 38 C.F.R. § 4.71.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

Disabilities of the musculoskeletal system are based on the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  As such, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In sum, the Veteran's shin splints cause pain.  However, no limitation of motion is shown of the knees or ankles throughout the appeal period.  Additionally, there is no nonunion or malunion of the tibia, and there is no objective indication of arthritis.  The Veteran has indicated that x-rays taken in 2007 indicated no stress fractures.  She was asked to submit these records, but failed to do so, and also failed to provide authorization for the RO to obtain these private records.  Additionally, the Veteran refused to allow a VA examiner to examine her knees and ankles, as directed in the Board's December 2010 remand.  Nevertheless, the Veteran has undergone three VA examinations and each of these examiners has confirmed that the Veteran does indeed have an active shin splint disability.  Each of these examiners has noted that the Veteran's shin splints are in an active state, and that her complaints of pain are justified.  However, the Veteran's right and left lower extremity shin splints do not show limitation of motion of an affected joint over the course of the claim period, although there is definite pain, and mild functional impairment shown.  The Veteran's limitation of use of the legs is primarily due to functional limitation due to pain with repetitive use, which is consistent with the type of disability that has been diagnosed.  In this case, there is no diagnostic code specific to rating shin splints, and therefore, the Veteran's shin splints disability must be rated by analogy to another diagnostic code.  The Veteran has symptoms of pain in the shins, particularly when weight bearing for any significant amount of time, or when attempting exercise, but no joint is affected, therefore, the disability is most closely analogous to muscle injury of Muscle Group XI, pursuant to Diagnostic Code 5311.  

In determining the severity of the Veteran's muscle injury, the criteria under 38 C.F.R. § 4.56 do not provide a logical basis for rating the Veteran's muscle injury, because her shin splints do not involve a "wound" which is contemplated in 38 C.F.R. § 4.56.  Nevertheless, the Veteran has evidence of a disability, and credible complaints of pain and reported difficulty standing and walking for prolonged periods due to the disability; thus, she is entitled to the minimum compensable rating.  In this case, that rating is 10 percent, which is assigned for moderate muscle injury.  Thus, by analogy, the Veteran's shin splints are considered a moderate muscle injury to Muscle Group XI, which warrants a 10 percent rating pursuant to Diagnostic Code 5311.  In so doing, consideration must be given to the Veteran's pain, and particularly her pain on propulsion.  In light of the foregoing, the Veteran's service-connected right and left shin splints are more nearly approximated by the assignment of 10 percent disability ratings for each lower extremity based on impairment due to pain, particularly on propulsion.  38 C.F.R. § 4.3.  

According to the Veteran's personal hearing testimony, she had pain during her occupation because it involved getting in and out of cars, sitting and standing for lengthy periods, and standing outside in bad weather.  Although she did not miss time from work due to her painful shin splints, the Veteran's job duties appear to increase the pain.  None of these limitations, however, show limitation of motion of a joint.  Therefore, although there is some evidence of functional loss, the Veteran's right and left lower extremity shin splints do not involve a joint, therefore ratings are not warranted pursuant to diagnostic codes 5260, 5261, 5262 or 5272.  38 C.F.R. §§ 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  There is no limitation of motion, no objective findings of arthritis, and no objective findings of ankle or knee disability.  Additionally, no malunion or nonunion of the tibia is demonstrated.  

Finally, more than moderate muscle damage is certainly not demonstrated.  See 38 C.F.R. § 4.56.  The evidence of record does not show objective indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles.  38 C.F.R. § 4.56(d)(3), (4).  There is also no evidence of severe impairment of function.  See 38 C.F.R. § 4.56(d)(4).  While the Veteran has reported that she experiences pain and had flare-ups on standing and walking, the examiners have assessed the disability as mild to moderate in severity.  No examiner has assessed the disorder as severe in nature.  The Veteran's reports of pain, to include on flare-ups which she reported in 2007, were considered by the Board in assigning the 10 percent evaluations for moderate disability.   

In summary, the evidence supports a compensable rating of 10 percent for each lower extremity, but no greater, for the Veteran's left lower and right lower extremity shin splints.  38 C.F.R. § 4.3.  There are no time periods during the period of time covered by her claim where the Veteran's service-connected left  and right lower leg shin splints warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Extraschedular consideration

Consideration is given to whether an extraschedular rating is warranted for the right and left shin splints.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the symptomatology and impairment caused by the Veteran's right and left shin splints, specifically pain, which results in difficulties with propulsion, are contemplated by the rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the right and left shin splints to the rating schedule, the degree of disability of each throughout the claim period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the shin splints, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A disability rating of 10 percent, but no higher, is granted for the service-connected shin splints of the left lower extremity. 

A disability rating of 10 percent, but no higher, is granted for the service-connected shin splints of the right lower extremity. 




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


